DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 

Status
Claims 1-14 and 16-20 are pending. Claim 10 is withdrawn as being drawn to a nonelected species. Claims 14, 18 and 19 are withdrawn as being drawn to nonelected invention. Therefore, Claims 1-9, 11-13, 16-17 and 20 are under examination.
Applicant elected Group 1 (drawn to a compound) and compound species Compound 67 (in Table 1 page 50 having the structure
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
) in the reply filed on 02/02/2021.

Elected Species Free Of Prior Art
The elected species is free of the prior art.  Therefore, the scope of the subject matter to be examined was expanded or broadened pursuant to MPEP 803.02. 

Claim Rejections - 35 USC § 103  
Rejection Maintained
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Maintained - Claims 1-9, 11-13, 16-17 and 20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over WO 2010/053182 (IDS).  NOTE: US 8,673,908 (“Amishiro”) is an English version for the WO patent application and will be referred to below for the teachings.

Claimed Invention
A nitrogen-containing heterocyclic compound represented by formula (I):

    PNG
    media_image2.png
    135
    171
    media_image2.png
    Greyscale
, 
wherein R1 =  lower alkyl which may be substituted with cycloalkyl or 
lower alkyl which may be substituted with lower alkoxy,
wherein R3 =	optionally substituted heterocyclic group (e.g., pyridin-3-yl),
wherein R7 = 	lower alkyl substituted with fluorine,
wherein R6 and R8-R11 = hydrogen;
excluding the case wherein: 
“R1 = 2-methoxyethyl, 
R3 = pyridin-3-yl, 
R6 R7, R9, R10, and R11 each = a hydrogen atom, and 
R7 = trifluoromethyl.”


Amishiro teaches compounds having general formula 
    PNG
    media_image3.png
    131
    175
    media_image3.png
    Greyscale
 that are useful as kynurenine production inhibitors (see abstract).  A specific compound example is Example 294 (“Compound 300”) having the following formula:

    PNG
    media_image3.png
    131
    175
    media_image3.png
    Greyscale
 wherein 


    PNG
    media_image4.png
    278
    916
    media_image4.png
    Greyscale
 See column 111.  
The compounds of the invention are used in pharmaceutically acceptable compositions to inhibit kynurenine production.  See title, abstract and throughout.

While Amishiro teaches Compound 300
    PNG
    media_image5.png
    296
    428
    media_image5.png
    Greyscale
, Amishiro’s compound differs from the claimed compound because it is specifically precluded from the claimed invention by excluding the case wherein: 
“R1 = 2-methoxyethyl, 
R3 = pyridin-3-yl, 
R6 R7, R9, R10, and R11 each = a hydrogen atom, and 
R7 = trifluoromethyl.”

While 
    PNG
    media_image5.png
    296
    428
    media_image5.png
    Greyscale
is specifically excluded from the claimed invention, Amishiro teaches that the compounds of the invention may contain, inter alia, a hydrogen, a halogen, an aryl or a cyano at the -CCF3 position. See Claim 1 which teaches that R6A and/or R7A represents a hydrogen atom, halogen, cyano…”.  Thus, instead of the hydrogen at this position, Amishiro suggests that the position may contain other substituents such as a halogen, an aryl, or a cyano group. Therefore, one of ordinary skill in the art would have found it obvious to substitute the hydrogen at the -CCF3 position with a halogen, an aryl, or a cyano or other substituents clearly suggested by Amishiro. In other words, for example, one would have found it obvious to make a compound such as 
    PNG
    media_image6.png
    436
    648
    media_image6.png
    Greyscale
  or  
    PNG
    media_image7.png
    435
    642
    media_image7.png
    Greyscale
 in place for 
    PNG
    media_image5.png
    296
    428
    media_image5.png
    Greyscale
 because Amishiro teaches that compounds of the invention may have these different substitutions at positions R6A and R7A. Thus, one of ordinary skill in the art would have had a reasonable expectation of success at arriving at the claimed invention as they are disclosed as suitable substitutions.
Alternatively, Amishiro further states that the benzene ring of compounds of the invention may contain substituents such as, halogen, lower alkyl, or lower alkoxy. See Claim 1 wherein “ring A1 may have a substituent [such as] halogen…lower alkyl or… alkoxy”. For example, one would have found it obvious to make a compound such as
    PNG
    media_image8.png
    437
    732
    media_image8.png
    Greyscale
 in place for 
    PNG
    media_image5.png
    296
    428
    media_image5.png
    Greyscale
 because Amishiro teaches that compounds of the invention may have these different substitutions at positions in formula II on ring A1, i.e., the benzene ring. See Amishiro, Claim 1.

The limitations of Claims 2-9, 11-13, 16-17 and 20 are met by 
    PNG
    media_image6.png
    436
    648
    media_image6.png
    Greyscale
  or  
    PNG
    media_image7.png
    435
    642
    media_image7.png
    Greyscale
 or 
    PNG
    media_image8.png
    437
    732
    media_image8.png
    Greyscale
.

Response to arguments
Applicant argues that Amishiro does not provide guidance for selecting the specific substituents of the present claims. However, Amishiro explicitly states that hydrogen, halogen, an aryl or a cyano group are among the different substitutions suitable for R6A and R7A. See Claim 1. Therefore, Amishiro provides the clear suggestion to one of ordinary skill in the art that R6A and R7A positions of Compound 300 may be substituted with hydrogen, halogen, an aryl or a cyano group as they are disclosed as suitable alternatives for the invention.
Applicant cites Fujikawa v. Wattanasin, 93 F.3d 1559, 1571, 39 USPQ2d 1895, 1905 (Fed. Cir. 1996) to support the argument Amishiro does not describe any species of the genus of compounds encompassed by the present claims. This is not persuasive because Fujikawa v. Wattanasin deals with whether the claims had written description support, whereas the instant situation is one of obviousness and not written description. 
Applicant further argues that one would not immediately envisage the claimed compounds from the disclosure of Amishiro. However, the requirements for obviousness does not require one to immediately envisage the claimed compound in order for the compound to be rendered obvious. The “immediately envisaged” interpretation is for whether a prior art reference anticipates the claimed invention, whereas the instant case is whether the claimed invention is obvious.
For these reasons, the rejection is still deemed to be proper and is therefore, maintained.

Double Patenting
Maintained
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

A.	Maintained - Claims 1-9, 11-13, 16-17 and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-17 of U.S. Patent No. US 8,673,908. Although the claims at issue are not identical, they are not patentably distinct from each other because the compound structures used to inhibit kynurenine production in both sets of claims have a tremendous amount of overlap.  Indeed the current claims read on multiple species compounds that fall within the genus of the patented claimed subject matter.

Response to arguments
Applicant argues that the patent never discloses the compounds represented by formula (I) with the defined substituents in present claim 1. Applicant further states that the patent does not recite the specific substituents of the present claims, nor provide a suggest or motivation to select the specific substituents from a laundry list disclosure of every possible moiety. This is not persuasive because the current claims read on multiple species compounds that fall within the genus of the patented claimed subject matter. Furthermore, the patent claims read on the general formula currently claimed. For example, the patent claims read on the instant general formula where A1 is benzene; XA is formula (IV) where YA is oxygen, R2A is hydrogen, R6A and R7A are selected from multiple substituents including those claimed instantly such as hydrogen. Therefore, Applicant arguments are not persuasive.

B.	Maintained - Claims 1-9, 11-13, 16-17 and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-5 of U.S. Patent No. US 10,548,891. Although the claims at issue are not identical, they are not patentably distinct from each other because the compound structures used to inhibit kynurenine production in both sets of claims have a tremendous amount of overlap.  Indeed, the current claims read on multiple species compounds that fall within the genus of the patented claimed subject matter.

Response to arguments
Applicant argues that the patent never discloses the compounds represented by formula (I) with the defined substituents in present claim 1. Applicant further states that the patent does not recite the specific substituents of the present claims, nor provide a suggest or motivation to select the specific substituents from a laundry list disclosure of every possible moiety. This is not persuasive because the current claims read on multiple species compounds that fall within the genus of the patented claimed subject matter. Furthermore, the patent claims read on the general formula currently claimed. For example, the patent claims read on the instant general formula where A1 is benzene; XA is formula (IV) where YA is oxygen, R2A is hydrogen, R6A and R7A are selected from multiple substituents including those claimed instantly such as hydrogen. Therefore, Applicant arguments are not persuasive.

Conclusion
No claims are allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRIS E SIMMONS whose telephone number is (571)272-9065.  The examiner can normally be reached on M-F: 8-4:30p.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey S. Lundgren can be reached on (571)272-5541.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CHRIS SIMMONS/
Examiner, Art Unit 1629

/JEFFREY S LUNDGREN/Supervisory Patent Examiner, Art Unit 1629